PEE, CURIAM.
On April 3, 1950, appellant Jack McDonald filed in the district court of Glacier county his notice of appeal from a judgment of conviction therein entered April 1, 1950, imposing upon him a penalty of one year in the state’s prison for the crime of grand larceny by stealing a horse whereof appellant was accused, tried and convicted by a jury’s verdict. A certificate of probable cause was issued by the trial court and appellant was admitted to bail in the sum of $2,000. In his trial appellant was represented by counsel appointed by the court, who prepared, served and filed the notice of appeal. Thereafter no bill of exceptions was settled or allowed, and appellant failed and omitted to .file in this court a transcript on appeal or briefs. The time allowed by statute and rules of court for settling a bill of exceptions and filing transcript and briefs has long since expired. No extension of time has been granted by this court and no showing has been made that appellant’s failure and omission in the foregoing matters has been without laches on his part;
It is therefore ordered that the state’s motion to dismiss the appeal be and same is granted, the appeal is dismissed and remittitur will issue forthwith.